EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brantley Shumaker (Reg. No. 56,588) on 06/02/2022.

The application has been amended as follows: 
Claim 1 is amended as indicated below. Claims 2-5, 9, 17 and 24-34 are Previously Presented or Original as shown in the response filed 05/04/2022.

1. (Currently Amended) A method implemented by one or more processors, comprising:
detecting that a first person is co-present with a standalone multi-modal assistant device, wherein the standalone multi-modal assistant device is equipped with a display;
identifying the first person as a first registered user of a plurality of registered users with accounts accessible to an automated assistant that operates at least in part on the standalone multi-modal assistant device;
obtaining a first plurality of data items targeted at the plurality of registered users, wherein the first plurality of data items are obtained based on the accounts of the registered users;
rendering, on the display, a first plurality of graphical elements that correspond to the first plurality of data items;
receiving input from the first registered user, wherein the input dismisses a given graphical element of the first plurality of graphical elements, and wherein the given graphical element is associated with a given data item of the first plurality of data items that is targeted towards a different registered user of the plurality of registered users;
based on the input from the first registered user, removing the given graphical element from the display;
subsequent to removing the given graphical element from the display, detecting that a second person is co-present with the standalone multi-modal assistant device;
identifying the second person as the different registered user;
obtaining a second plurality of data items targeted at the plurality of registered users, wherein the second plurality of data items are obtained based on the accounts of the registered users, and wherein the second plurality of data items include the given data item of the first plurality of data items that was dismissed by the first registered user;
rendering, on the display, a second plurality of graphical elements that correspond to the second plurality of data items;
subsequent to rendering the second plurality of graphical elements, detecting that the first person is again co-present with the standalone multi-modal assistant device;
identifying the first person as the first registered user;
obtaining a third plurality of data items targeted at the plurality of registered users, wherein the third plurality of data items are obtained based on the accounts of the registered users, and wherein the third plurality of data items exclude the given data item of the first plurality of data items that was dismissed previously by the first registered user; and
rendering, on the display, a third plurality of graphical elements that correspond to the third plurality of data items.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 17 and 29, when considered as a whole, are allowable over the prior art of record.

Scott et al. (US 20170289766 A1) – Scott teaches a client device may include and/or make use of a digital assistant. The digital assistant may additionally or alternatively be implemented as a stand-alone application [0030]. Identity of a user is detected [0097]. User-specific information such as calendar, contacts, preferred content, and so forth, is presented by the digital assistant to the user [0098]. When one or multiple users interact with the system, the system tailors the content based on the user's preferences. For example, when asking the digital assistant for the calendar, the system automatically composes information of one or more people and merges possible appointments in a multi-user interaction scenario [0059].

Wan et al. (US 20140075385 A1) – Wan teaches a family interaction engine may automatically detect when users are in close proximity to the tablet, based on data from a camera and/or other sensors [0031]. The family interaction engine may automatically sense the presence of individual users (e.g., using voice identification or face recognition), and the family interaction engine may automatically show or hide containers, based on the preferences of those detected users [0061]. The family user profile may also contain data identifying content items associated with the family user, such as local content 93. When the family user account is open, the family interaction engine may dynamically and automatically present another home screen with pictures, appointments, messages, etc., that are relevant to the family in general, based at least in part on the family user's settings, RPM, recommendations, and results learned by the table, the term "family user'' generally refers to whichever user or users is/are interacting with the tablet while the family user account is open [0051]. Relevant family content may include, without limitation, weather reports, reports on the current location and activity of each family member, notices of upcoming planned family events (potentially via a calendar), media content that may include personal photos or videos, favored external media, favored music, and feeds from social networking sites of interest (e.g., status updates from "friends," text messages from individuals being  "followed," etc.) [0053]. A transfer to a new user is detected, whoever was just using the tablet may then be considered the previous user, and the new user may be considered the current user. The application tailoring module may then cause the tablet to save state data for the previous user. The state data that is saved may include a copy of the existing "state" of the tablet (possibly the same as or similar to the data saved when a laptop goes to sleep), the list of applications and services in use and their associated data/settings, the GUI artifacts that were being displayed, an enumeration or history of the actions that last occurred on the tablet, the position of open media files ( e.g., movies, songs) etc. This would allow for the re-enablement of existing state either on the same device, or potentially on other devices with compatible capabilities. If the current user ( or "second user") subsequently hands the tablet back to the previous user ( or "first user"), the application tailoring module may retrieve the saved state data for the first user and reconfigure the tablet back to the state that existed before the first user handed the tablet to the second user [0171]. Also, any feedback provided by the users (e.g., selecting a "like" or "dislike" button, a "dismiss" button, etc.) may impact the future content of the family interaction engine [0061]. 

However, the cited prior art, individually or as a combination, fails to clearly teach, or fairly suggest, the independent claims as a whole, including receiving input from the first registered user, wherein the input dismisses a given graphical element of the first plurality of graphical elements, and wherein the given graphical element is associated with a given data item of the first plurality of data items that is targeted towards a different registered user of the plurality of registered users;
based on the input from the first registered user, removing the given graphical element from the display;
subsequent to removing the given graphical element from the display, detecting that a second person is co-present with the standalone multi-modal assistant device;
identifying the second person as the different registered user;
obtaining a second plurality of data items targeted at the plurality of registered users, wherein the second plurality of data items are obtained based on the accounts of the registered users, and wherein the second plurality of data items include the given data item of the first plurality of data items that was dismissed by the first registered user;
rendering, on the display, a second plurality of graphical elements that correspond to the second plurality of data items;
subsequent to rendering the second plurality of graphical elements, detecting that the first person is again co-present with the standalone multi-modal assistant device;
identifying the first person as the first registered user;
obtaining a third plurality of data items targeted at the plurality of registered users, wherein the third plurality of data items are obtained based on the accounts of the registered users, and wherein the third plurality of data items exclude the given data item of the first plurality of data items that was dismissed previously by the first registered user; and
rendering, on the display, a third plurality of graphical elements that correspond to the third plurality of data items

The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID S POSIGIAN/           Primary Examiner, Art Unit 2179